IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45371

STATE OF IDAHO,                               )
                                              )    Filed: June 5, 2018
       Plaintiff-Respondent,                  )
                                              )    Karel A. Lehrman, Clerk
v.                                            )
                                              )    THIS IS AN UNPUBLISHED
PAUL ARNETT,                                  )    OPINION AND SHALL NOT
                                              )    BE CITED AS AUTHORITY
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and concurrent unified sentence of seven years, with a
       minimum period of confinement of three years, for possession of
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Paul Arnett pled guilty to possession of methamphetamine, Idaho Code § 37-2732(c)(1),
and misdemeanor possession of marijuana, I.C. § 37-2732(c)(3). The district court imposed a
unified sentence of seven years, with a minimum period of confinement of three years, for
possession of methamphetamine and a concurrent sentence of 180 days in jail, with 120 days
suspended and credit for time served, for possession of marijuana. Arnett appeals, contending
that his sentence for possession of methamphetamine is excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Arnett’s judgment of conviction and sentence are affirmed.




                                                   2